PER CURIAM.
It appearing that the trial court sustained a plea of privilege filed by defendant, D. W. Page, in the original cause out of which this action grew and ordered the case transferred to Hutchinson County, Texas, and the judgment was affirmed by this court for the reasons stated in its opinion, published in Tex.Civ.App., 228 S.W.2d 976, styled Ramey & Mathis, Inc., v. Page; and it further appearing that thereafter on May 31, 1950, the Supreme Court of Texas, 230 S.W.2d 211, held that both the trial court and this court erred in sustaining the said plea of privilege and authorized the issu-*687anee of a writ of mandamus to compel this court to certify to it a controlling question in the case unless this court voluntarily conforms its ruling and decision in the matter to the said opinion of the Supreme Court;
Therefore, as a result of the holding made in this cause by the Supreme Court of Texas, this court does voluntarily conform its ruling and decision in the matter to the opinion and holdings of the Supreme Court and does, by reason of such opinion and holding of the Supreme Court, direct the trial court to overrule the plea of privilege filed by D. W. Page in the original cause and try the original case on its merits in the 108th District Court of Potter County, Texas.